            Case 1:20-cv-02172-DLF Document 1 Filed 08/09/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 PUBLIC EMPLOYEES FOR
 ENVIRONMENTAL RESPONSIBILITY,                    CIVIL ACTION NO. 1:20-cv-2172
 962 Wayne Ave, Suite 610
 Silver Spring, MD 20910

          Plaintiff,

 v.

 ENVIRONMENTAL PROTECTION
 AGENCY
 1200 Pennsylvania Avenue, N.W.
 Washington, DC 20460

          Defendant.



                                 PRELIMINARY STATEMENT

1. Plaintiff Public Employees for Environmental Responsibility (“Plaintiff” or “PEER”) brings

      this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., as

      amended, to compel the United States Environmental Protection Agency (“EPA”) to disclose

      records requested pursuant to FOIA. Specifically, PEER is seeking public records regarding

      per- and polyfluoroalkyl substances (“PFAS”) and the long delay of an interactive map created

      to provide the public with information on potential PFAS sources and occurrence.

2. To date, Defendant has failed to make a determination on Plaintiff’s FOIA requests or to

      disclose to the Plaintiff any of the requested documents within the time stipulated under FOIA

      or provide any date when such documents will be disclosed.

                                  JURISDICTION AND VENUE

3.    This Court has jurisdiction over this action under 5 U.S.C. § 552(a)(4)(B). This Court also

      has federal question jurisdiction over this action under 28 U.S.C. § 1331.
           Case 1:20-cv-02172-DLF Document 1 Filed 08/09/20 Page 2 of 7




4.   This Court has the authority to grant declaratory relief pursuant to the Declaratory Judgment

     Act, 28 U.S.C. § 2201, et seq.

5.   This Court is a proper venue under 5 U.S.C. § 552(a)(4)(B) (providing for venue in FOIA

     cases where the plaintiff resides, or in the District of Columbia).

6.   This Court has the authority to award reasonable costs and attorneys’ fees under 5 U.S.C.

     § 552(a)(4)(E).

                                             PARTIES

7.   Plaintiff, PEER, is a non-profit public interest organization incorporated in Washington, D.C.

     and headquartered in Silver Spring, Maryland, with field offices in California, Colorado,

     Florida, Massachusetts, and Tennessee.

8.   Among other public interest projects, PEER engages in advocacy, research, education, and

     litigation relating to the promotion of public understanding and debate concerning key current

     public policy issues. PEER focuses on the environment, including the regulation and

     remediation of toxic substances, public lands and natural resource management, public

     funding of environmental and natural resource agencies, and governmental accountability.

     PEER educates and informs the public through news releases to the media, through its web

     site, www.peer.org, and through publication of the PEER Review newsletter.

9.   Defendant EPA is an agency of the United States under 5 U.S.C. § 552(f)(1).

10. Defendant is charged with the duty to provide public access to records in its possession

     consistent with the requirements of the FOIA. The Defendant’s refusal to provide the Plaintiff

     with the records requested within 20 working days of March 11, 2020, is a violation of FOIA.
              Case 1:20-cv-02172-DLF Document 1 Filed 08/09/20 Page 3 of 7




                                          STATEMENT OF FACTS

11. On February 14, 2019, EPA issued “EPA’s Per- and Polyfluoroalkyl Substances (PFAS)

      Action Plan” containing several embedded documents which purported to “outlines concrete

      steps the agency is taking to address PFAS and to protect public health 1 In the main document

      for its Action Plan, EPA explained:


           Many stakeholders have questioned the extent and magnitude of PFAS
           contamination across the United States. To help fill these information gaps, the
           EPA intends to compile baseline, publicly available, PFAS environmental data into
           a visual map. Mapping tools can be used to show known or potential PFAS
           contamination sources and related information. The EPA may also specify sites of
           interest to environmental monitoring, such as wildlife refuges and fisheries, as well
           as additional impacted environmental media (for example, air or soil). These efforts
           can be used to help assess environmental trends in PFAS concentrations and serve
           as one source of information for local and regional authorities. EPA, EPA’S PER-
           AND POLYFLUOROALKYL SUBSTANCES (PFAS) ACTION PLAN 31 (2019),
           available           at           https://www.epa.gov/sites/production/files/2019-
           02/documents/pfas_action_plan_021319_508compliant_1.pdf.
12. To respond to these concerns, EPA stated at page 5 of the Action Plan, under a section titled

      “Identifying and Addressing PFAS Exposures,” that it would “Partner with ECOS to build an

      interactive map to provide users with easy access to publicly available data on potential PFAS

      sources and occurrence.” Id. EPA anticipated in the Action Plan that the map would be

      completed and implemented in 2019.

13. On March 11, 2020, PEER submitted a FOIA Request to EPA via FOIAonline.gov seeking

      information related to the development of this interactive PFAS Map. Specifically, PEER

      sought:

                a. Timelines for release of the National PFAS Data Explorer;




1
    https://www.epa.gov/pfas/epas-pfas-action-plan.
          Case 1:20-cv-02172-DLF Document 1 Filed 08/09/20 Page 4 of 7




           b. Records and communications relating to the readiness of the National PFAS Data

               Explorer; and

           c. Communications concerning the timing of the release of the National PFAS Data

               Explorer.

14. PEER specified in its FOIA request that the records it sought were likely to be held by the EPA

   Offices of Research and Development, Water, the Administrator, and Chemical Safety and

   Pollution Prevention.

15. FOIAonline.gov assigned PEER’s FOIA request the index number EPA-HQ-2020-003636 in

   a confirmation email sent the same day.

16. EPA’s initial response to PEER’s FOIA request was rapid and efficient. On March 23, 2020,

   an EPA FOIA Officer notified PEER that the agency was seeking an extension of time to

   respond to PEER’s request under 40 C.F.R. § 2.104(d) and sought to extend the due date of

   the request to June 22, 2020.

17. In response, PEER asked the EPA FOIA Office which custodians would be best to focus the

   search on to avoid wasted time and effort. By March 27, 2020, the EPA FOIA Office had

   narrowed its list of potential custodians to 16 named EPA employees. Later that day, PEER

   inquired why the list did not include any politically appointed officials, and EPA’s FOIA office

   replied that a review of the potentially responsive records would indicate whether any political

   officials’ records should be added to the search, and agreed to add one individual political

   official to the initial list of potential custodians, David Ross.

18. On June 12, 2020, EPA granted PEER’s request for a waiver of fees related to FOIA request

   EPA-HQ-2020-003636.
          Case 1:20-cv-02172-DLF Document 1 Filed 08/09/20 Page 5 of 7




19. On June 18, 2020, the EPA FOIA Office sent an email to PEER stating: “EPA is currently in

   the final stages of review of the responsive records (800+) for this FOIA. However, we will

   not be ready to release these records by the current due-date of 6/22/20. We ask for an

   extension to July 7, 2020.”

20. PEER agreed to EPA’s request to wait until July 7, 2020.

21. On July 2, 2020, EPA FOIA requested another extension of time, to August 7, 2020, “to

   finalize review and release the records responsive to this FOIA” and asked if PEER concurred.

22. Later on July 2, 2020, PEER replied “What's the nature of the delay? I was under the

   impression that it was almost wrapped up[.]”

23. As of the date of this filing, August 9, 2020, EPA’s FOIA Office has not replied to PEER’s

   July 2, 2020 inquiry about the nature of the delay and PEER did not concur with the need for

   an extension of the deadline, which EPA has now passed.

24. The official Estimated Date of Completion for PEER’s FOIA request on FOIAonline.gov is

   still July 7, 2020.

                                    CAUSE OF ACTION

25. Plaintiff incorporates the allegations in the preceding paragraphs as though fully set forth

   herein.

26. FOIA requires federal agencies to respond to public requests for records, including files

   maintained electronically, to increase public understanding of the workings of government and

   to provide access to government information. FOIA reflects a “profound national commitment

   to ensuring an open Government” and agencies must “adopt a presumption in favor of

   disclosure.” Presidential Mem., 74 Fed. Reg. 4683 (Jan. 21, 2009).
          Case 1:20-cv-02172-DLF Document 1 Filed 08/09/20 Page 6 of 7




27. FOIA requires agencies to determine within 20 working days after the receipt of any FOIA

   request whether to comply with the request. 5 U.S.C. § 552(a)(6)(A)(i). Agencies may only

   extend this time period for an additional 10 working days in “unusual circumstances.” 5 U.S.C.

   § 552(a)(6)(B)(i). FOIA also provides that upon request, agencies are to make records

   “promptly available.” 5 U.S.C. § 552(a)(3)(A).

28. As acknowledged by EPA, twenty working days from March 11, 2020 (the date PEER

   submitted its FOIA request) was April 7, 2020. As of the date of this filing, Plaintiff has

   received no documents in response to its FOIA request.

29. As of the date of this filing, EPA has failed to make a final determination on PEER’s FOIA

   request and Plaintiff has received no records in response to its FOIA request.

30. Administrative remedies are deemed exhausted when an agency fails to comply with the

   applicable time limits. 5 U.S.C. § 552(a)(6)(C)(i). Having exhausted its administrative

   remedies for its March 24, 2020 FOIA request, PEER now turns to this Court to enforce the

   remedies and public access to agency records guaranteed by FOIA.

31. Defendant’s conduct amounts to a denial of Plaintiff’s FOIA request. Defendant is frustrating

   Plaintiff’s efforts to adequately understand and educate the public regarding EPA’s actions and

   efforts to map PFAS throughout the nation and provide that critical information to the public.

32. Plaintiff has constructively exhausted its administrative remedies under 5 U.S.C.

   § 552(a)(6)(C)(i), and now seeks an order from this Court requiring the Defendant to

   immediately produce the records sought in Plaintiff’s FOIA request, as well as other

   appropriate relief, including attorneys’ fees and costs.
             Case 1:20-cv-02172-DLF Document 1 Filed 08/09/20 Page 7 of 7




33. Defendant’s failure to make determinations on or disclose the documents requested in

       Plaintiff’s March 23, 2020, FOIA request within the time frame mandated under FOIA is a

       denial and wrongful withholding of records in violation of 5 U.S.C. § 552.

                                       RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

  i.     Enter an order declaring that Defendant wrongfully withheld requested agency documents;

 ii.     Issue a permanent injunction directing Defendant to disclose to Plaintiff all wrongfully

         withheld documents;

iii.     Maintain jurisdiction over this action until Defendant is in compliance with FOIA, the

         Administrative Procedure Act, and every order of this Court;

 iv.     Award Plaintiff attorney fees and costs pursuant to 5 U.S.C. § 552(a)(4)(E); and

 v.      Grant such additional and further relief to which Plaintiff may be entitled.



                                 Respectfully submitted on August 9, 2020,

                                                     s/ Paula Dinerstein________
                                                     Paula Dinerstein, DC Bar # 333971

                                                     Kevin H. Bell
                                                     NY Bar No. 5448626 (pending local
                                                     admission)

                                                     Public Employees for Environmental
                                                     Responsibility
                                                     962 Wayne Ave, Suite 610
                                                     Silver Spring, MD 20910
                                                     (202) 265-7337
                                                     Attorneys for Plaintiff
